DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 62-79 and species of –P(O)(XR)2, which is –P(O)(OH)2 that “may exist in salt forms (e.g., -P(O)(O-)2)” in the reply filed on June 10, 2021 is acknowledged.

Status of Claims
Claims 62-68, 71-73, and 75-82 are pending in the instant application. Claims 71-72 and 80-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/species, there being no allowable generic or linking claim. Accordingly, claims 62-68, 73, and 75-79 are under examination on the merits in the instant application.

Drawings
The drawings are objected to because Figure 1G contains incorrect information. See the following copied from Figure 1G showing two identical symbols that are differently identified.

    PNG
    media_image1.png
    65
    167
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 76-78 are objected to because of the following informalities: “a 2’-substitution” in line 1 should be “the 2’-substitution”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-68, 73, and 75-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims fail to particularly point out and distinctly claim the minimum and maximum lengths of the “oligonucleotides” and the minimum and maximum number of bases for the common “base sequence”. In addition, the claims fail to set forth the location/placement of the “common base sequence” within the plurality of oligonucleotides. Hence, the structural metes and bounds of the claimed oligonucleotide composition cannot be ascertained. 
The instant claims recite “(chirally controlled internucleotidic linkages)”. It is unclear whether the parenthetical recitation is part of claim limitation. 
Claim 62 recites “which composition” in line 7. It is unclear what is meant and referred to by “which composition”.
Claim 62 recites “in that level” in line 7. It is unclear what “level” should be “that level”. Hence, the meaning of “level of the plurality of oligonucleotides” cannot be ascertained. 
Claim 62 recites “which composition….is predetermined” in lines 7-8. The entire recitation is grammatically incorrect and cannot be clearly understood. Hence, lines 7-8 of claim 62 cannot be examined.
Claim 62 recites “wherein oligonucleotides of the plurality” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Note that claims 63-68, 73, and 75-79 are rejected for the same reasons stated above by virtue of claim dependency from claim 62.
Claim 67 recites “wherein a predetermined level is” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 62-64, 66-68, 73, and 75-79 are rejected under 35 U.S.C. 103 as being unpatentable over Meena et al. (WO 2015/107425 A2, applicant’s citation) in view of Prakash et al. (Nucleic Acids Research, 2015, 43:2993-3011, applicant’s citation) and Khvorova et al. (US 2016/0355808 A1).
Meena teaches making a “chirally controlled oligonucleotide composition” comprising a plurality of oligonucleotides comprising “a common base sequence” of at least 10 bases fully complementary to a target sequence comprising an SNP or mutant allele, “a common pattern of backbone linkages”, and “a common pattern of backbone chiral centers”, wherein the oligonucleotides can be designed as single-stranded or double-stranded siRNA oligonucleotides 
Meena does not teach that the chirally controlled oligonucleotides comprise a phosphate analog at the 5’ end. 
Prakash teaches making an RNAi-mediating single-stranded or double-stranded RNA oligonucleotide comprising a 5’-phosphate analog at the 5’ end that improves metabolic stability and RNAi-mediated silencing activity of the RNA oligonucleotide by rendering the RNA oligonucleotide resistant to exonuclease and endonuclease degradation. See the entire reference including pages 3007-3008. See the following exemplary 5’-phosphate analogs copied from Prakash’s Figure 4.

    PNG
    media_image2.png
    149
    360
    media_image2.png
    Greyscale
 
Khvorova teaches making an RNAi-mediating oligonucleotide of 15-30 bases in length complementary to a target including “an SNP allele”, wherein the oligonucleotide is a single-stranded siRNA (ssRNA) or double-stranded siRNA (dsRNA) and the 5’ end of the oligonucleotide comprises a 5’ phosphate analog copied from paragraph 0341 below. See also paragraphs 0009-0011, 0046, and 0182-0186.

    PNG
    media_image3.png
    209
    186
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    209
    186
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    208
    187
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    199
    188
    media_image6.png
    Greyscale


Accordingly, claims 62-64, 66-68, 73, and 75-79 taken as a whole would have been prima facie obvious before the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-64, 66-68, 73, and 75-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,982,257 B2 in view of Meena et al. (WO 2015/107425 A2, applicant’s citation), Prakash et al. (Nucleic Acids Research, 2015, 43:2993-3011, applicant’s citation), and Khvorova et al. (US 2016/0355808 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The structural difference between the chirally controlled oligonucleotide composition claimed in the ‘257 patent and the instant application is that the instant claims recite a 5’ phosphate analog at the 5’ end. It would have been obvious to incorporate a 5’ phosphate analog at the 5’ end of the chirally controlled oligonucleotides of the ‘257 patent in order to improve the stability and gene silencing activity of the oligonucleotides with a reasonable expectation of . 

Claims 62-64, 66-68, 73, and 75-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,160,969 B2 in view of Meena et al. (WO 2015/107425 A2, applicant’s citation), Prakash et al. (Nucleic Acids Research, 2015, 43:2993-3011, applicant’s citation), and Khvorova et al. (US 2016/0355808 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The structural difference between the chirally controlled oligonucleotide composition claimed in the ‘969 patent and the instant application is that the instant claims recite a 5’ phosphate analog at the 5’ end. It would have been obvious to incorporate a 5’ phosphate analog at the 5’ end of the chirally controlled oligonucleotides of the ‘969 patent in order to improve the stability and gene silencing activity of the oligonucleotides with a reasonable expectation of success in view of the teachings of Prakash and Khvorova. In addition, the percentages and species of 2’-modifications as well as the percentages of the chiral internucleotidic linkages claimed in the instant case would have been obvious in view of the teachings of Meena. 

Claims 62-64, 66-68, 73, and 75-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 86-96 of copending U.S. Application No. 16/618,001 in view of Meena et al. (WO 2015/107425 A2, applicant’s citation), Prakash et al. (Nucleic Acids Research, 2015, 43:2993-3011, applicant’s citation), and Khvorova et al. (US 2016/0355808 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The structural difference between the chirally controlled oligonucleotide composition 

Claims 62-64, 66-68, 73, and 75-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-85 of copending U.S. Application No. 16/618,003 in view of Meena et al. (WO 2015/107425 A2, applicant’s citation), Prakash et al. (Nucleic Acids Research, 2015, 43:2993-3011, applicant’s citation), and Khvorova et al. (US 2016/0355808 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The structural difference between the chirally controlled oligonucleotide composition claimed in the ‘003 application and the instant application is that the instant claims recite a 5’ phosphate analog at the 5’ end. It would have been obvious to incorporate a 5’ phosphate analog at the 5’ end of the chirally controlled oligonucleotides of the ‘003 application in order to improve the stability and gene silencing activity of the oligonucleotides with a reasonable expectation of success in view of the teachings of Prakash and Khvorova. In addition, the percentages and species of 2’-modifications as well as the percentages of the chiral internucleotidic linkages claimed in the instant case would have been obvious in view of the teachings of Meena. 

Claims 62-64, 66-68, 73, and 75-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 and 40-41 of copending U.S. Application No. 17/375,658 in view of Meena et al. (WO 2015/107425 A2, applicant’s citation), Prakash et al. (Nucleic Acids Research, 2015, 43:2993-3011, applicant’s citation), and Khvorova et al. (US 2016/0355808 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The structural difference between the chirally controlled oligonucleotide composition claimed in the ‘658 application and the instant application is that the instant claims recite a 5’ phosphate analog at the 5’ end. It would have been obvious to incorporate a 5’ phosphate analog at the 5’ end of the chirally controlled oligonucleotides of the ‘658 application in order to improve the stability and gene silencing activity of the oligonucleotides with a reasonable expectation of success in view of the teachings of Prakash and Khvorova. In addition, the percentages and species of 2’-modifications as well as the percentages of the chiral internucleotidic linkages claimed in the instant case would have been obvious in view of the teachings of Meena. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635